DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted May 3, 2021, has been received and considered by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (US 2019/0372069) (on the IDS filed May 3, 2021).
Regarding claim 1, Lee et al. teaches a rechargeable battery pack (Fig. 1 and Fig. 8), 
a battery housing (module housing 210) comprising an inner space (212A, 212B);
a plurality of unit battery cells accommodated in the inner space (Fig. 1), each unit battery cell of the plurality of unit battery cells comprising a first electrode terminal and a second electrode terminal at respective upper and lower portions thereof (para. [0013]); and 
a bus bar module electrically connected to the first electrode terminal and the second electrode terminal of each unit battery cell (Fig. 6), 
wherein the bus bar module comprises: 
a first bus bar (on the top of the battery cells) electrically connected to the first electrode terminal at the upper portion of each unit battery cell of the plurality of unit battery cells (Fig. 6); 
a second bus bar (on the bottom of the cells) electrically connected to the second electrode terminal at the lower portion of each unit battery cell of the plurality of unit battery cells (Fig. 6); and 
a connector part (vertical extension part 243 plus contact connection part 245) electrically connected to the first bus bar and the second bus bar (paras. [0104] and [0107]; Fig. 2).
Regarding claim 2, Lee et al. teaches a rechargeable battery pack wherein the first bus bar includes: 
a first bus bar plate (first current collecting plate 230) at the upper portion of the first electrode terminal of some unit battery cells of the plurality of unit battery cells (Fig. 2); and a plurality of first connection protrusions (terminal connection parts 256) protruding from the first bus bar plate and electrically connected to the first electrode terminal of some unit battery cells of the plurality of unit battery cells (Figs 2 and 7).
Regarding claim 3, Lee et al. teaches a rechargeable battery pack wherein the second bus bar includes: 
a second bus bar plate (second current collecting part 241) at the lower portion of the second electrode terminal of some other unit battery cells of the plurality of unit battery cells (Fig. 8); and
a plurality of first connection protrusions (terminal connection parts 256) protruding from the second bus bar plate and electrically connected to the second electrode terminal of the some other battery cells adjacent to the some unit battery cells of the plurality of the unit battery cells (Fig. 7).
Regarding claim 4, Lee et al. teaches a rechargeable battery pack wherein the connector part comprises a connector member (contact connection part 245) that electrically connects the first bus bar plate and the second bus bar plate (paras. [0104] and [0107]).
Regarding claim 5, Lee et al. teaches a rechargeable battery pack wherein the connector member is electrically connected between the first bus bar plate and the second bus bar plate at an inclined angle relative to a lengthwise direction of the first bus bar and the second bus bar (Fig. 8 and 10; from the vertical extension part 243 to the contact connection part 245 there is an inclined angle relative to a lengthwise direction of the first bus bar and the second bus bar).  
Regarding claim 6, Lee et al. teaches a rechargeable battery pack wherein one side of the connector member is electrically connected to the first bus bar plate by a first inclined protrusion, and another side of the connector member is electrically connected to the second bus bar plate by a second inclined protrusion (in Figs. 8 and 10, the bend from the vertical extension part 243 to the contact connection part 245 is at an inclined angle thereby forming an inclined protrusion that is electrically connected to the bus bar plate by an inclined protrusion).  
Regarding claim 7, Lee et al. teaches a rechargeable battery pack wherein:
adjacent unit battery cells of the plurality of unit battery cells are arranged in a zigzag shape (Figs. 1 and 2), and 
the connector member is within a separation space between the plurality of unit battery cells (Figs. 2, 8 and 9).
Regarding claim 8, Lee et al. teaches a rechargeable battery pack wherein one connector member is connected between lengthwise central portions of the first bus bar plate and the second bus bar plate (Figs. 2 and 9).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0372069).
Regarding claim 9, Lee et al. is silent regarding the rechargeable battery pack wherein a plurality of connector members are connected between lengthwise central portions of the first bus bar plate and the second bus bar plate.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector member of Lee et al. such that there are a plurality of connector members connected between lengthwise central portions of the first bus bar plate and the second bus bar plate when doing so assists with the assembly of the rechargeable battery pack and makes it less expensive to manufacture the rechargeable battery pack.  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding claim 10, Lee et al. teaches a rechargeable battery pack wherein the connector member includes: at least one first connection member connected between one side edge of the first bus bar plate and one side edge of the second bus bar plate that face each other (Fig. 1).  Lee et al. is silent regarding at least one second connection member connected between another side edge of the first bus bar plate and another side edge of the second bus bar plate that face each other.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one first connection member of Lee et al. by incorporating at least one second connection member connected between another side edge of the first bus bar plate and another side edge of the second bus bar plate that face each other when doing so assists with the assembly of the rechargeable battery pack and makes it less expensive to manufacture the rechargeable battery pack.  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding claim 11, Lee et al. teaches a rechargeable battery pack wherein the at least one first connection member is one first connection member (Fig. 1).  Modified Lee et al. teaches the at least one second connection member is one second connection member.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one first connection member of modified Lee et al. by incorporating at least one second connection member is one second connection member when doing so assists with the assembly of the rechargeable battery pack and makes it less expensive to manufacture the rechargeable battery pack.  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding claim 12, Lee et al. is silent regarding a rechargeable battery pack wherein: the at least one first connection member comprises a plurality of first connection members and the at least one second connection member comprises a plurality of second connection members.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one first connection member and the at least one second connection member of modified Lee et al. by incorporating a plurality of first connection members and a plurality of second connection members when doing so assists with the assembly of the rechargeable battery pack and makes it less expensive to manufacture the rechargeable battery pack.  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).  Constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (MPEP 2144.04 (V-C)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724